   AO 245B (Rev. 09/19)   Judgment in a Criminal Case   (          e    t     t     t       Sept. 30,   0
                          Sheet 1



                                             UNITED STATES DISTRICT COURT
                                                          Southern District
                                                        __________  Districtof of
                                                                               New  York
                                                                                  __________
                                                                              )
                 UNITED STATES OF AMERICA                                     )             JUDGMENT IN A CRIMINAL CASE
                            v.                                                )
                              Alexander Gil                                   )
                                                                              )             Case Number: S1 20 cr 644
                                                                              )             USM Number: 92192-053
                                                                              )
                                                                              )              Marisa Cabrera
                                                                              )             Defendant’s Attorney
   THE DEFENDANT:
   ✔ pleaded guilty to count(s)
   G                                     one and two
   G pleaded nolo contendere to count(s)
      which was accepted by the court.
   G was found guilty on count(s)
      after a plea of not guilty.

   The defendant is adjudicated guilty of these offenses:

   Title & Section ?                 Nature of Offense                                                                Offense Ended            Count
   8 USC 1326(a), (b)(2)             Illegal reentry                                                                  1/27/2020             one

   21 USC 846,                       Conspiracy to distribute and possess with intent to                              1/27/2020             two

     841(b)(1)(c)                      cocaine

          The defendant is sentenced as provided in pages 2 through                     7           of this judgment. The sentence is imposed pursuant to
   the Sentencing Reform Act of 1984.
   G The defendant has been found not guilty on count(s)
   G Count(s)                                               G is       G are dismissed on the motion of the United States.
            It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
   or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
   the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                     6/24/2021
                                                                             Date of Imposition of Judgment




                                                                             Signature of Judge




                                                                                                            Richard M. Berman, U.S.D.J.
                                                                             Name and Title of Judge


                                                                                                                     6/24/2021
                                                                             Date




                                                                                                                   This page is always included when printing.

Print this page now          Reset this page
   AO 245B (Rev. 09/19) Judgment in Criminal Case
                        Sheet 2 — Imprisonment

                                                                                                      Judgment — Page      2        of   7
    DEFENDANT: Alexander Gil
    CASE NUMBER: S1 20 cr 644

                                                             IMPRISONMENT
              The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
    total term of:

    90 months.




         ✔ The court makes the following recommendations to the Bureau of Prisons:
         G
              It is recommended that the defendant be placed in a facility close to New York City.




         ✔ The defendant is remanded to the custody of the United States Marshal.
         G

         G The defendant shall surrender to the United States Marshal for this district:
             G at                                   G a.m.      G p.m.         on                                              .

             G as notified by the United States Marshal.

         G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             G before 2 p.m. on                                            .

             G as notified by the United States Marshal.
             G as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
    I have executed this judgment as follows:




             Defendant delivered on                                                        to

    at                                               , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL


                                                                           By
                                                                                                 DEPUTY UNITED STATES MARSHAL




                                                                                                                 Include this page when printing?
Print this page now           Reset this page                                                                                      Yes   No
   AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                          Sheet 3 — Supervised Release
                                                                                                           Judgment—Page     3     of       7
   DEFENDANT: Alexander Gil
   CASE NUMBER: S1 20 cr 644
                                                          SUPERVISED RELEASE
   Upon release from imprisonment, you will be on supervised release for a term of:
        3 years




                                                         MANDATORY CONDITIONS
   1.     You must not commit another federal, state or local crime.
   2.     You must not unlawfully possess a controlled substance.
   3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
          imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 G The above drug testing condition is suspended, based on the court's determination that you
                     pose a low risk of future substance abuse. (check if applicable)
   4.      G  You   must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
              restitution. (check if applicable)
   5.      G You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
   6.      G You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
              directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
              reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
   7.      G You must participate in an approved program for domestic violence. (check if applicable)
   You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
   page.




                                                                                                                   Include this page when printing?
Print this page now           Reset this page                                                                                    Yes         No
    AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                           Sheet 3A — Supervised Release
                                                                                                 Judgment—Page         4       of         7
    DEFENDANT: Alexander Gil
    CASE NUMBER: S1 20 cr 644

                                           STANDARD CONDITIONS OF SUPERVISION
    As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
    because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
    officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

     .  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
        release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
        frame.
     . After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
        when you must report to the probation officer, and you must report to the probation officer as instructed.
    3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
        court or the probation officer.
     . You must answer truthfully the questions asked by your probation officer.
     . You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
        arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
        the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
        hours of becoming aware of a change or expected change.
     . You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
        take any items prohibited by the conditions of your supervision that he or she observes in plain view.
     . You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
        doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
        you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
        responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
        days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
        aware of a change or expected change.
     . You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
        convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
        probation officer.
     . If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
     0. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
        designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
      . You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
        first getting the permission of the court.
      .            t       t e t t            t ep     t         e e te t t e           t         pe        .




    U.S. Probation Office Use Only
    A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
    judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
    Release Conditions, available at: www.uscourts.gov.


    Defendant's Signature                                                                                  Date




                                                                                                                   Include this page when printing?
Print this page now           Reset this page                                                                                   Yes           No
    AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                           Sheet 3D — Supervised Release
                                                                                            Judgment—Page    5     of      7
    DEFENDANT: Alexander Gil
    CASE NUMBER: S1 20 cr 644

                                             SPECIAL CONDITIONS OF SUPERVISION
     1- Defendant shall cooperate with the Department of Homeland Security - Bureau of Citizenship and Immigration Services
     (BCIS), proceedings to determine his status in the United States and abide by its rules, regulations and laws;
     2-Throughout the term of supervised release, defendant shall participate in weekly therapeutic individual counseling by a
     licensed therapist. The defendant may be required to contribute to the costs of services rendered (copayment) in an
     amount to be determined by the probation officer, based on ability to pay or availability of third party payment;
     3- Throughout the term of supervised release, defendant shall participate in a program approved by the U.S. Probation
     Office for substance abuse which program shall include testing to determine whether the defendant has reverted to the use
     of drugs or alcohol. The defendant may be required to contribute to the costs of services rendered (copayment) in an
     amount to be determined by the probation officer, based on ability to pay or availability of third party payment;
     4- Defendant shall submit his person, and any property, residence, vehicle, papers, computer, other electronic
     communication, data storage devices, cloud storage or media, and effects to a search by any United States Probation
     Officer, and if needed, with the assistance of any law enforcement. The search is to be conducted when there is
     reasonable suspicion concerning violation of a condition of supervision or unlawful conduct by the person being
     supervised. Failure to submit to a search may be grounds for revocation of release. Defendant shall warn any other
     occupants that the premises may be subject to searches pursuant to this condition. Any search shall be conducted at a
     reasonable time and in a reasonable manner.
     5- Defendant shall be supervised in his district of residence;
     6- Defendant shall report to probation within 48 hours of release from custody;
     7- The terms of supervised release may not be modified without prior approval of the Court.




                                                                                                     Include this page when printing?
Print this page now          Reset this page                                                                     Yes        No
   AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                          Sheet 5 — Criminal Monetary Penalties
                                                                                                       Judgment — Page      6     of         7
    DEFENDANT: Alexander Gil
    CASE NUMBER: S1 20 cr 644
                                                  CRIMINAL MONETARY PENALTIES
         The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                 estit ti n            Fine                  AVAA Assessment*             JVTA Assessment**
    TOTALS           $ 200.00                  $ 0.00                 $ 0.00                $ 0.00                       $ 0.00


    G The determination of restitution is deferred until                    . An Amended Judgment in a Criminal Case (AO 245C) will be
         entered after such determination.

    G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
         the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
         before the United States is paid.

    Name of Payee                                                 Total Loss***             Restitution Ordered          Priority or Percentage




    TOTALS                               $                         0.00        $                      0.00


    G     Restitution amount ordered pursuant to plea agreement $

    G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
          fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
          to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

    G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

          G the interest requirement is waived for the            G fine   G restitution.
          G the interest requirement for the           G fine      G restitution is modified as follows:

    * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
    ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
    or after September 13, 1994, but before April 23, 1996.


                                                                                                                      Include this page when printing?
Print this page now           Reset this page                                                                                    Yes             No
   AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                          Sheet 6 — Schedule of Payments

                                                                                                                  Judgment — Page      7      of      7
    DEFENDANT: Alexander Gil
    CASE NUMBER: S1 20 cr 644

                                                           SCHEDULE OF PAYMENTS

    Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

    A    ✔ Lump sum payment of $ 200.00
         G                                                         due immediately, balance due

               G     not later than                                    , or
               G     in accordance with     G C,       G D,       G E, or         G F below; or
    B    G Payment to begin immediately (may be combined with                   G C,        G D, or       G F below); or
    C    G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                              (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

    D    G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                              (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

    E    G Payment during the term of supervised release will commence within                      (e.g., 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

    F    G Special instructions regarding the payment of criminal monetary penalties:




    Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
    the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
    Financial Responsibility Program, are made to the clerk of the court.

    The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



    G Joint and Several
         Case Number
         Defendant and Co-Defendant Names                                                     Joint and Several                Corresponding Payee,
         (including defendant number)                         Total Amount                         Amount                          if appropriate




    G The defendant shall pay the cost of prosecution.
    G The defendant shall pay the following court cost(s):
    G The defendant shall forfeit the defendant’s interest in the following property to the United States:


    Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
    (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
    prosecution and court costs.


                                                                                                                            Include this page when printing?
Print this page now           Reset this page                                                                                              Yes        No
